Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/06/2019, 02/22/2019, and 12/03/2020 were received and are being considered by the examiner. 

Drawings
The drawings submitted 02/06/2019 were received and are approved by the examiner. 

Specification
The abstract of the disclosure is objected to because: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Also, the abstract should be in narrative form and generally limited to a single paragraph.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (U.S. 20150041710).

With respect to claim 1, Sun discloses a cathode active material for a secondary battery, wherein the cathode active material is an oxide that comprises sulfate as a capacity fade reducing compound ([0002]). 
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the intent for the cathode to operate fully or mainly above 4.4 V vs. Li/Li+ is unpatentable (MPEP 2114.II.). 
It is understood that the referenced Li1.06Ni0.5Mn1.5O3.95S0.05 ([0062]) can be rewritten as Li1.06Ni0.5Mn1.5O3.8(SO4)0.05, which would satisfy the requirement of a sulfate present in the cathode active material for claim 1. 

With respects to claim 3, Sun discloses that the cathode active material comprises lithium ([0002]).

With respects to claims 4 and 5, Sun discloses that the cathode active material has the composition Li1.06Ni0.5Mn1.5O3.95S0.05 ([0062]), which satisfied the limitation of the expression in claim 4.
It is understood that the referenced Li1.06Ni0.5Mn1.5O3.95S0.05 ([0062]) can be rewritten as Li1.06Ni0.5Mn1.5O3.8(SO4)0.05, which would satisfy the expression limitation set forth in claim 4.  


With respect to claim 10, Sun discloses the surface of the secondary particle is enriched in sulfate compared to the average composition of the material ([0036]). 

claim 11, that the cathode is arranged for being fully or mainly operated above 4.4 V vs. Li/Li+, carries no patentable weight. Applicant is reminded that an apparatus claim covers what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the intent for the cathode to operate fully or mainly above 4.4 V vs. Li/Li+ is unpatentable (MPEP 2114.II.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 8, and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. 20150041710) in view of Fujii et al. (U.S. 20060188780).

With respect to claim 2, Sun discloses sulfur in the cathode active material, but does not disclose its content in ppm.
Fujii discloses lithium-nickel-manganese composite oxide for use within a cathode active material ([0002]), and teaches that sulfur content within the cathode active material should be 1,500 ppm or lower ([0041]), thus overlapping the claimed range of 1,000 to 16,000 ppm. Fujii further teaches that this addition of sulfur into the cathode active material at this range helps ensure the cycle characteristic of the secondary battery ([0041]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include sulfur as disclosed by Sun in the range taught by Fujii in order to ensure proper cycling characteristics of the secondary battery. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 6, Sun discloses the mean primary particle size of the cathode active material to be between 10 nm and 50 nm ([0065]), thus overlapping the claimed range of above 50 nm. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 

With respect to claim 8, Sun discloses a cathode active material, but does not disclose the surface area of the cathode active material.
Fujii discloses lithium-nickel-manganese composite oxide for use within a cathode active material ([0002]), and teaches that the cathode active material has a surface area of 2.0 m2/g or less ([0069]), thus encompassing the claimed range of 0.5 m2/g or less. Fujii further teaches that a surface area greater than this range tends to result in reduced battery capacity ([0069]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include the cathode active material composition disclosed by Sun in the surface area amount taught by Fujii in order to ensure the battery capacity was not reduced. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


With respect to claim 9, Sun discloses that the tap density of the cathode active material is about 1.5-2 g/cm3 ([0056]), thus overlapping the claimed range of above 2 g/cm3.
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. 20150041710) in view of Kitagawa et al. (U.S. 20150325846).

With respect to claim 7, Sun discloses the mean diameter of the cathode active material secondary particle is about 5 – 20 micrometers ([claim 8]), thus encompassing the claimed range of 1 – 50 micrometers. However, Sun does not disclose that the particle size distribution of the secondary particles is characterized by the ratio of d90 to d10 of less than 8.
Kitigawa discloses an electrode active material ([abstract]), and teaches that the particle size distribution of the electrode active material is characterized by the ratio of d90 to d10 is between 5 and 30 ([0056]), thus overlapping the claimed range of less than 8. Kitigawa further teaches that this range is advantageous in that it allows for the volume density to be desirably controlled ([0056]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to limit the particle size distribution of the secondary particles disclosed by Sun to the particle size distribution ratio of d90 to d10 range taught by Kitigawa to ensure that the volume density remained controllable. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Maria Laios/Primary Examiner, Art Unit 1727